DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (i.e. claims 1-8 and 12-20) in the reply filed on 12/1/2022 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  the term “n˄th” should be read as – nth --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (US 2020/0365616).
	In re claim 1, Baek, in Fig. 6A and corresponding text, teaches a three-dimensional memory device comprising: 
a plurality of row lines EGE/SGEb/SGEa stacked alternately with a plurality of interlayer dielectric layers ILDc in a vertical direction on a substrate 110/100, and each of the plurality of row lines EGE/SGEb/SGEa having a projection PAD from a side surface thereof; and 
a plurality of vias PLG4 extending in the vertical direction from the substrate 110/100, each coupled to the projection PAD of a corresponding row line EGE, SGEb, or SGEa, and electrically coupling the plurality of row lines EGE/SGEb/SGEa to a peripheral circuit PS defined below the substrate 110/100.
	
    PNG
    media_image1.png
    464
    682
    media_image1.png
    Greyscale

	In re claim 2, Baek, in Fig. 6A and corresponding text, teaches that each of the plurality of vias PLG4 is directly coupled to a side surface (i.e. the top side surface) of the projection PAD of a corresponding row line EGE, SGEb, or SGEa.  

          In re claim 3, Baek, in Fig. 6A and corresponding text, teaches that the projections PAD are disposed respectively at an end portion of each of the plurality of row lines EGE/SGEb/SGEa and extend from the side surface in a first direction X parallel to a top surface of the substrate 110/100.  

         In re claim 4, Baek, in Fig. 6A and corresponding text, teaches that end portions of the plurality of row lines EGE/SGEb/SGEa common to the projections PAD are disposed in a staircase structure in the first direction X.  

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0365616.  The improvement comprises: (a) 
a top surface of each of the plurality of vias is disposed on the same plane as a top surface of a corresponding one of the plurality of row lines (claim 5); a plurality of coupling lines directly coupled onto the plurality of row lines and having projections projecting beyond side surfaces of the plurality of row lines, respectively; and a plurality of vias extending in the vertical direction from the substrate and coupled to the projections (claim 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           US 2022/00093635 (Figs. 4B, 4C) (EFD = 9/18/20, same applicant)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 9, 2022



/HSIEN MING LEE/